DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) (1-3, 7-11, 15-19) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Su et al. (hereinafter Su)(US Publication 2020/0402205 A1)
Re claim 1, Su discloses a method for processing an image, applied to a mobile terminal (See figs. 1, 9 & ¶s 47, 51 where it teaches improving image resolution on mobile devices in real-time.), and comprising: acquiring an image to be processed with a first resolution (See fig. 1 & ¶ 66 where it teaches a DLA 106 performs UR functions (e.g., increasing image resolution while reducing noise, removing blocking artifacts, and boosting image contrast) on LR images to generate HR output images in real-time.); and processing, by a target neural network model, the image to be processed to obtain a target image, the target image being a denoised image with a second resolution, the second resolution being higher than the first resolution (See fig. 1: 106 where it teaches a deep learning architecture (DLA); ¶s 47, 65-66 where it teaches a DLA 106 

Re claim 2, Su discloses preprocessing noise-free image data to acquire target training data; and training an initial network model by use of the target training data via a stochastic gradient method to acquire the target neural network model. (See figs. 1, 6 & ¶s 59-60)

Re claim 3, Su discloses wherein the preprocessing the noise-free image data to acquire the target training data comprises: clipping the noise-free image data to determine first training data with a preset size; performing down-sampling processing by a preset multiple on the first training data to acquire second down-sampled training data; and adding a preset compression noise into the second down-sampled training data to acquire the target training data. (See figs. 1, 6 & ¶s 48, 55, 84-89, 94)

Re claim 7, Su discloses wherein the target neural network model adopts characteristic extractions and operations of a low-dimensional space. (See ¶s 51, 59-60)

Re claim 8, Su discloses wherein the preset compression noise is artificially generated compression noise with different levels. (See ¶ 85-89)

Claims (9, 17) have been analyzed and rejected w/r to claim 1 above.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (4-6, 12-14, 20) are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (hereinafter Su)(US Publication 2020/0402205 A1)
Re claim 4, Su discloses wherein the training the initial network model by use of the target training data via the stochastic gradient method to acquire the target neural network model comprises: using the target training data with a preset batch size of each batch as input, and training parameters of the initial network model by use of a preset loss function via the stochastic gradient method. (See figs. 1-3 & ¶s 55-56, 59-60)
But the reference of Su fails to explicitly teach the loss function being a weighted sum of a mean square error, a total variation and perceptual loss, and the mean square error being a weighted sum of a red channel error, a green channel error and a blue channel error.
However, the reference of Su does suggest the loss function being a weighted sum of a mean square error, a total variation and perceptual loss, and the mean square error being a weighted sum of a red channel error, a green channel error and a blue channel error. (See ¶s 59-60 where it teaches minimization of a cost function; if the cost function value is not within a predetermined range, backpropagation is performed such as stochastic gradient descent (SGD); backpropagation can use error values to calculate the gradient of the cost function 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Su, in the manner as claimed, for the benefit of updating the weights to attempt to minimize the cost function. (See ¶s 59-60)

Re claim 5, Su discloses wherein a weighted value corresponding to each part of the loss function corresponds to a practical application scenario. (See ¶s 51, 59-60)

Re claim 6, Su discloses wherein a weighted value corresponding to each part of the mean square error is regulatable. (See ¶s 56, 60)

Claims (12-14, 20) have been analyzed and rejected w/r to claims (4-6) above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 12, 2021